OFFICE ACTION :: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Specification
The specification must be amended to provide clear and accurate descriptions of all figures disclosed. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. No description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). The specification of a nonprovisional international design application is not permitted to include statements describing matters that are directed to function or are unrelated to the design. MPEP 2920.04(a)II. Therefore, the specification must be amended for clarity and understanding.  The specification may be amended, to read:
--  1.1  : Front
1.2  : Back
1.3  : Top
1.4  : Bottom
1.5  : Left
1.6  : Right
1.7  : Enlarged Cross-Sectional View of line A-A and line B-B in Figure 1.9, cut along line C-C in Figure 1.10
1.8  : Perspective
1.9   : Front
1.10  : Right
The broken lines in the drawings depict portions of the camera lens that form NO part of the claimed design.  --


Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope among the Figures.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design. The cross-sectional view disclosed in Figure 1.7 discloses internal details as claimed material (see example with annotated elements below), that the examiner understands to be unclaimed. 
If the internal details are not intended to represent part of the claimed design, all unclaimed internal, non-visible object lines may be removed from the claim by reducing them to broken lines.  A statement describing the broken line disclosure of the internal structure as forming no part of the claim may also be included in the specification.  (MPEP 1503.02 (l)).The plane upon which a sectional view is taken should also be indicated on the view from which the section is cut by a broken line; the ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  37 CFR 1.84 (h)(3).


    PNG
    media_image1.png
    170
    503
    media_image1.png
    Greyscale




Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the camera lens shown in broken lines form no part of the claimed design or a statement that the portions of the camera lens shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Conclusion
The claim is rejected under 35 U.S.C. 112(a) and (b) for the reasons set forth above.


Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915